EXHIBIT 10.1



SECOND AMENDMENT
SECOND AMENDMENT, effective as of September 30, 2016 (this “Amendment”), to the
Credit Agreement, dated as of March 19, 2014, among RENT-A-CENTER, INC., a
Delaware corporation (the “Borrower”), the lenders party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents party thereto (as
amended by the First Amendment dated as of February 1, 2016, and as may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement shall be used in this
Amendment with their defined meanings unless otherwise defined herein.
W I T N E S S E T H :
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as herein provided;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1.Amendments to Section 7.1 (Financial Condition Covenants).
(a)    Section 7.1(b) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:
“(b)    Consolidated Senior Secured Leverage Ratio. (i) Prior to December 31,
2016, permit, as of the last day of any Reference Quarter, the Consolidated
Senior Secured Leverage Ratio as of the last day of the period of four
consecutive fiscal quarters of the Borrower ending on such Reference Quarter to
exceed 2.75 to 1.00, and (ii) commencing on December 31, 2016 and thereafter,
permit, as of the last day of any Reference Quarter, the Consolidated Senior
Secured Leverage Ratio as of the last day of the period of four consecutive
fiscal quarters of the Borrower ending on such Reference Quarter to exceed 2.50
to 1.00.”


(b)     The grid set forth in Section 7.1(c) of the Credit agreement is hereby
amended by deleting the Reference Quarter of “December 31, 2015 and thereafter”
and the corresponding Consolidated Fixed Charge Coverage Ratio of “1.75 to 1.00”
and substituting in lieu thereof the following:
“Reference Quarter
Consolidated Fixed Charge Coverage Ratio
December 31, 2015
1.75 to 1.00
March 31, 2016
1.75 to 1.00
June 30, 2016
1.75 to 1.00
September 30, 2016 and thereafter
1.50 to 1.00



; provided that, at any time during a Reference Quarter, the Borrower may, at
its election, upon written notice to the Administrative Agent (which the


        

--------------------------------------------------------------------------------

2
        


Administrative Agent shall promptly provide to each Lender), irrevocably raise
the Consolidated Fixed Charge Coverage Ratio covenant level to 1.75 to 1.00,
effective as of the last day of such Reference Quarter and each Reference
Quarter thereafter.”


SECTION 2.    Amendments to Section 7.6 (Restricted Payments).
(a)    Section 7.6(b) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:
“(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would immediately result therefrom,
(i)    if the Consolidated Fixed Charge Coverage Ratio covenant level then in
effect under Section 7.1(c) is 1.50 to 1.00, then the Borrower may declare and
make regularly scheduled dividends (“dividends”) with respect to its Capital
Stock as follows: if, after giving pro forma effect to such dividends, the
Consolidated Senior Leverage Ratio as of the last day of the most recent fiscal
quarter for which the relevant financial information available is:
(A) less than or equal to 2.50 to 1.00, then such dividends shall not exceed
$25,000,000 in the aggregate in any fiscal year of the Borrower;
(B) less than or equal to 3.75 to 1.00 and is greater than 2.50 to 1.00, then
such dividends shall not exceed $20,000,000 in the aggregate in any fiscal year
of the Borrower, when taken together with the Notes Payments made pursuant to
Section 7.9(a)(2) in such fiscal year; and
(C) greater than 3.75 to 1.00, then such dividends shall not exceed $15,000,000
in any fiscal year of the Borrower, when taken together with (1) the Notes
Payments made pursuant to Section 7.9(a)(1)(ii), (2) the Notes Payments made
pursuant to Section 7.9(a)(2), and (3) the dividends made pursuant to Section
7.6(b)(i)(B);
(ii) if the Consolidated Fixed Charge Coverage Ratio covenant level then in
effect under Section 7.1(c) is 1.75 to 1.00, then the Borrower may declare and
make Restricted Payments with respect to its Capital Stock or repurchase the
Borrower’s Capital Stock or the Insurance Subsidiary may repurchase the
Borrower’s Capital Stock (collectively, and for the avoidance of doubt, together
with any dividends made pursuant to Section 7.6(b)(i) in such fiscal year,
“Stock Payments”) as follows: if, after giving pro forma effect to such Stock
Payments, the Consolidated Senior Leverage Ratio as of the last day of the most
recent fiscal quarter for which the relevant financial information available is:
(A) less than or equal to 2.50 to 1.00, and if, after giving pro forma effect to
such Stock Payments, the aggregate Available Revolving Commitments are (1)
greater than or equal to $400,000,000, then such Stock Payments shall not exceed
$50,000,000 in any fiscal year of the Borrower; and (2) less than $400,000,000,
then such Stock Payments shall not exceed $40,000,000 in any fiscal year of the
Borrower;


        

--------------------------------------------------------------------------------

3
        


(B) less than or equal to 3.75 to 1.00 and is greater than 2.50 to 1.00, then
such Stock Payments shall not exceed $20,000,000 in any fiscal year of the
Borrower, when taken together with the Notes Payments made pursuant to Section
7.9(a)(2) in such fiscal year; and
(C) greater than 3.75 to 1.00, then such Stock Payments shall not exceed
$15,000,000 in any fiscal year of the Borrower, when taken together with (1) the
Notes Payments made pursuant to Section 7.9(a)(1)(ii), (2) the Notes Payments
made pursuant to Section 7.9(a)(2), (3) the dividends made pursuant to Section
7.6(b)(i)(B) and (4) the Stock Payments made pursuant to Section 7.6(b)(ii)(B),
in each case, in such fiscal year;
(b)    Section 7.6(e) of the Credit Agreement is hereby amended by deleting the
reference to “; and” and substituting in lieu thereof “.”
(c)    Section 7.6(f) of the Credit Agreement is hereby deleted in its entirety.
SECTION 3.    Amendments to Section 7.9 (Payments and Modifications of Certain
Debt Instruments and Qualified Preferred Stock).
(a)    Section 7.9(a)(1)(ii)(1) of the Credit Agreement is hereby amended by
deleting the reference to “(1) the Stock Payments made pursuant to clause (ii)
of the proviso of Section 7.6(b), (2) the Stock Payments made pursuant to
Section 7.6(f)” and substituting in lieu thereof “(1) the dividends made
pursuant to Sections 7.6(b)(i)(B) and 7.6(b)(i)(C), (2) the Stock Payments made
pursuant to Sections 7.6(b)(ii)(B) and 7.6(b)(ii)(C)”.
(b)    Section 7.9(a)(2) is hereby amended by deleting the reference to “the
Stock Payments made pursuant to Section 7.6(f) in such fiscal year” and
substituting in lieu thereof “the dividends made pursuant to Section
7.6(b)(i)(B) and the Stock Payments made pursuant to Section 7.6(b)(ii)(B), in
each case, in such fiscal year.”
SECTION 4.    Conditions to Effectiveness. This Amendment shall become effective
on and as of September 30, 2016 upon the Administrative Agent having received
(a) this Amendment, executed and delivered by a duly authorized officer of the
Borrower and the Required Lenders; and (b) for the account of each Lender that
has delivered an executed counterpart hereof (including by facsimile
transmission) to the Administrative Agent or its counsel by no later than 5:00
p.m., New York City time, on October 4, 2016, an amendment fee in an amount
equal to 0.10% of each such Lender’s Revolving Commitments.
SECTION 5.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (immediately before
and after giving effect to this Amendment) the representations and warranties
set forth in Section 4 of the Credit Agreement are true and correct in all
material respects on and as of the Second Amendment Effective Date with the same
effect as though made on and as of the Second Amendment Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date).


        

--------------------------------------------------------------------------------

4
        


SECTION 6.    GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS:
(a)    No Change. Except as expressly provided herein, no term or provision of
the Credit Agreement shall be amended, modified or supplemented, and each term
and provision of the Credit Agreement shall remain in full force and effect and
is hereby ratified and confirmed in all respects, in each case as amended by
this Amendment. This Amendment shall constitute a Loan Document.
(b)    Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by a combination of such means, shall be effective
as delivery of a manually executed counterpart hereof.
(c)    Payment of Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment, including, without limitation, the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent.
(d)    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.


[Signature Pages Follow]


        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


RENT-A-CENTER, INC.




By:
/s/ Robert D. Davis    
Robert D. Davis
Chief Executive Officer







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender




By:
/s/ Maria Riaz    
Maria Riaz
Vice President

BANK OF AMERICA, N.A., as a Lender





By:
/s/ Scott Blackman    
Scott Blackman

Senior Vice President
Compass Bank, as a Lender




By:
/s/ Khoa Duong    
Khoa Duong

Vice President
Wells Fargo Bank, NA, as a Lender




By:
/s/ Ron Harrison    
Ron Harrison

Senior Vice President
SUNTRUST BANK, as a Lender




By:
/s/ Justin Lien    
Justin Lien

Director
FIFTH THIRD BANK, as a Lender






SECOND AMENDMENT SIGNATURE PAGE
        

--------------------------------------------------------------------------------

        


By:
/s/ Brian Anderson    
Brian Anderson

Vice President
Comerica Bank, as a Lender




By:
/s/ Chris Reed    
Chris Reed

Vice President
BRANCH BANKING AND TRUST COMPANY, as a Lender




By:
/s/ Janet L. Wheeler    
Janet Wheeler

Vice President
Regions Bank, as a Lender




By:
/s/ Mohamed Saadalla    
Mohamed Saadalla

Vice President
Royal Bank of Canada, as a Lender




By:
/s/ Andrew McLauchlin    
Andrew McLauchlin

Vice President
Citibank, N.A., as a Lender




By:
/s/ Chris Dowler    
Chris Dowler

Senior Vice President
Citizens Bank, N.A., as a Lender




By:
/s/ Elizabeth Aigler    
Elizabeth Aigler

Office
INTRUST Bank, N.A., as a Lender




By:
/s/ Marlon E. King    
Marlon E. King

Sr. Commercial Relationship Mgr.
 
 
 


SECOND AMENDMENT SIGNATURE PAGE
        

--------------------------------------------------------------------------------

        


 
 
 
 




SECOND AMENDMENT SIGNATURE PAGE
        